Title: From Thomas Jefferson to D’Anmours, 10 November 1779
From: Jefferson, Thomas
To: Anmours, Charles François, Chevalier d’



Sir
In Council Nov. 10. 1779.

In compliance with the request which you were pleased to lay before us, I am now to authorize the forces of his most Christian majesty to land in such place, and his vessels to withdraw into such harbours within this commonwealth as the Admiral or other commanding officer shall think proper and to procure houses for the purpose of hospitals. In determining on the place of his debarkation and encampment, he will be pleased to follow his own judgment; receiving from us this information that the farther he can withdraw his vessels up our rivers into the country, the more it would be in our power to assist in defending them against any attack from the enemy. York river according to our present idea would offer itself as the most defencible but in this or any other we greatly apprehend the difficulties and distresses which may arise from the want of proper houses for hospitals. The board of war will issue orders for their immediate supply of provisions from our magazines, and will aid them with such of our vessels as may be necessary for procuring further supplies, landing their sick and other purposes.
These general measures seem to be all we can take for their present relief, till their wants shall be more particularly laid before us. We beg leave to take this early occasion to assure you that we shall receive into our state the forces of his most Christian majesty with the utmost cordiality and spare nothing which shall be within our power to aid and accomodate them in whatever situation they shall chuse.
I shall take great pleasure in shewing on every occasion which shall occur, my personal gratitude and affection to your nation, and the particular esteem with which I am Sir Your most obedient & most humble servt.
